Title: From James Madison to William B. Giles, 13 February 1806
From: Madison, James
To: Giles, William B.


                    
                        Dear Sir
                        Washington Feby. 13. 1806
                    
                    I duly recd. yours of the 3d. the immediate subject of which was attended to. We had heard with the greatest concern the accident which deprives the public of your services at a time which particularly calls for them. Your letter however afforded some relief from the apprehensions which report had excited beyond what I now hope was the degree of injury & danger. I sincerly [sic] wish not only for your certain recovery, but that it may be in time for you yet to take a part in the proceedings of Congress, who move with a slowness that foretells a lengthened Session. All that has been yet done or commenced finds its way to you thro’ the newspapers. Through the same channel you will learn all that we know of the picture & prospect of things in Europe.
                    
                    I have myself lately met with an accident which tho’ less serious than yours, still keeps me without the use of one of my limbs, unless somewhat aided. In a half fall from the Steps of my door I dislocated the pan of one of my knees, and wrentched very much the whole joint with all the muscles &c around it. I have been for some little time without pain, but the knee is very weak, somewhat swelled, & gives me reason to apprehend that it will be some time before its perfect use will be restored. With great truth & esteem I remain Dear Sir yr. friend & hble servt.
                    
                        James Madison
                    
                